Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Jean Gaddy Johnson, ) Date: August 9, 2007
)
Petitioner, )
)
-Vv.- ) Docket No. C-07-275
) Decision No. CR1635
The Inspector General. )
)
DECISION

I sustain the determination of the Inspector General (I.G.) to exclude Petitioner, Jean
Gaddy Johnson, from participating in Medicare and other federally-funded health care
programs for a period of five years. The exclusion in this case is mandated under section
1128(a)(2) of the Social Security Act (Act) by Petitioner’s conviction of a criminal
offense relating to patient abuse in connection with the delivery ofa health care item or
service.

I. Background

On December 29, 2006, the L.G. notified Petitioner that he was excluding her for five
years pursuant to section 1128(a)(2) of the Act. Petitioner requested a hearing and the
case was assigned to me for a hearing and a decision. I held a pre-hearing conference by
telephone at which I identified the issues in the case. I directed the parties to submit
briefs and proposed exhibits addressing these issues and I gave the I.G. a reply brief
opportunity. I also provided each party with the opportunity to request to present
testimony in person. The LG. and Petitioner then each submitted briefs and proposed
exhibits. Neither party requested that I receive testimony in person, nor did either party
object to my receiving any of the proposed exhibits. The I.G. filed 13 proposed exhibits
which it identified as I.G. Ex. 1 - 1.G. Ex. 13. Petitioner submitted a single exhibit which
she identified as P. Ex. 1. I receive I.G. Ex. 1 - I.G. Ex. 13 and P. Ex. | into evidence.

2

II. Issues, findings of fact and conclusions of law
A. Issues
The issues are whether:
1. Petitioner’s exclusion is mandated by section 1128(a)(2) of the Act; and

2. The five year exclusion imposed by the I.G. is reasonable as a matter of
law.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Petitioner’s exclusion is mandated by section 1128(a)(2) of the Act.

The prerequisite elements for a mandatory exclusion under section 1128(a)(2) are that:
an individual must be: (1) convicted of a criminal offense; (2) relating to patient neglect
or abuse in connection with the delivery of a health care item or service. The evidence in
this case unequivocally establishes the presence of both elements. Consequently, the I.G.
must exclude Petitioner.

First, Petitioner was convicted of a criminal offense. On August 23, 2006, Petitioner pled
no contest to two misdemeanor charges of disturbing the peace, in violation of the
California penal code. I.G. Ex. 8, at 2. As a consequence Petitioner was sentenced to 24
months’ probation and was ordered to attend an anger management class. I.G. Ex. 9; LG.
Ex. 10.

Second, the evidence establishes that Petitioner’s conviction was of a criminal offense
relating to patient neglect or abuse in connection with the delivery of a health care item or
service. Petitioner worked as a certified nursing assistant (CNA) at a nursing facility in
California. On June 27, 2006 she was charged in a criminal complaint with a single count
of the crime of elder and dependent adult abuse. I.G. Ex. 7. The factual premise of this
complaint consisted of allegations that Petitioner, in the course of performing her CNA
duties, shoved the wheelchair of an elderly, dependent resident, causing the wheelchair,
with the resident seated in it, to roll freely for a distance, and then yelled and directed
profane language at the resident. I.G. Ex. 2; 1.G. Ex. 3; LG. Ex. 4; LG. Ex. 5; LG. Ex. 6,
at 2-3.
3

The criminal charge against Petitioner was subsequently modified to two counts of
disturbing the peace, thereby eliminating explicit charges that Petitioner physically
abused the resident. I. G. Ex. 8, at 2. Petitioner pleaded no contest to these modified
charges and not the original complaint. However, the modified charges clearly are based
on allegations that Petitioner abused a resident while performing her duties as a CNA.
The disturbing the peace charges would be based on abuse allegations even if they rested
only on allegations that Petitioner yelled at and directed profanity towards the resident.
Verbal abuse is “abuse” under section 1128(a)(2) as is physical abuse.' Thus, Petitioner’s
conviction of disturbing the peace constitutes a criminal conviction pursuant to section
1128(a)(2) for which exclusion is mandatory.

Petitioner makes three arguments to support her contention that no basis exists in this case
for an exclusion. First, she contends that her conviction is in no sense connected with
abuse. In effect, Petitioner asserts that her conviction was simply a way of disposing of
the charges against her, but does not have as its basis the charge of abuse. This argument
is belied by the undisputed record of Petitioner’s conviction. It is evident from that
record that the two counts of disturbing the peace to which Petitioner entered her no
contest plea related to allegations of at least verbal abuse of a resident by Petitioner while
she was performing her CNA duties.

Second, Petitioner asserts that her agreement to plead no contest is in no sense an
admission by her that she is guilty of the underlying allegations of abuse. But, it is clear
as a matter of law that Petitioner’s no contest plea is a “conviction” for purposes of
section 1128(a)(2) as much as would be a guilty verdict after a trial. Section 1128(i) of
the Act explicitly defines as a conviction circumstances where a person pleads nolo
contendere (no contest) to a criminal charge without expressly admitting his or her guilt
to the charge. Act, section 1128(i)(3). And, such a conviction is a conviction for
purposes of the Act even where it is subsequently expunged. /d., section 1128(i)(1).

Finally, Petitioner argues at length that she is not, in fact, guilty of the charges to which
she pled no contest. She contends, among other things, that allegations by various
witnesses are false or inaccurate. | find this argument to be without merit because the Act
makes it explicit that the I.G.’s duty to exclude an individual convicted of a crime falling
within section 1128(a)(2) derives from that individual’s conviction. Because the

' There is nothing in the record of this case to suggest that there was some other
conduct outside of that abuse that formed the basis for the modified criminal charges to
which Petitioner pleaded no contest. Therefore, the only allegations on which the
disturbing the peace charges could have been based were allegations of Petitioner’s
abusive conduct.
4

exclusion derives from the conviction, an individual may not challenge his or her
exclusion by arguing that he or she is not really guilty of the crime of which he or she was
convicted.”

2. The length of Petitioner’s exclusion is, in this case, mandated by law.

The minimum period for an exclusion mandated by section 1128(a)(2) of the Act is five
years. Act, section 1128(c)(3)(B). Petitioner’s five year exclusion is for the statutory
minimum period and is, therefore, reasonable.

/s/
Steven T. Kessel
Administrative Law Judge

? There would be no basis for an exclusion if a conviction is reversed on appeal.
However, if a person wishes to challenge the basis for his or her conviction he or she
must do so through the appropriate State or federal appeals process.
